Title: From John Adams to James Warren, 26 May 1775
From: Adams, John
To: Warren, James


     
      Phyladelphia May 26. 1775
      Dr Sir
     
     The Bearers of this are two young Gentlemen from Maryland, of one of the best and first Families in that Province. One of them is a Lawyer, the other a Physician. Both have independent Fortunes. Such is their Zeal in the Cause of America, and Such their fellow Feeling for the People of our Province, that they are determined to Spend the Summer, in our Camp in order to gain Experience and perfect themselves in the Art military. They are soldiers already. Their name is Hall.
     It will be of great Importance that these Gentlemen should be treated with the Utmost Delicacy, and Politeness. Their Letters to their Friends will have a great Influence on the Southern Colonies.
     I Should take it as a favour if you would introduce these Gentlemen, to all our best Friends, and to the Knowledge of every Thing that can Serve the Cause.
     I can not inform you of any Thing, passing here that is worth knowing. I hope We shall give Satisfaction. But it must be a work of Time. I am your Friend,
     
      John Adams
     
    